The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 June 9, 2022

                                2022COA62

No. 19CA1332, People v. Washington — Criminal Procedure —
Permissive Joinder — Misjoinder; Appeals — Standard of
Review — Harmless Error

     A division of the court of appeals holds as a matter of first

impression that People v. Novotny, 2014 CO 18, overruled Norman

v. People, 178 Colo. 190, 496 P.2d 1029 (1972), to the extent

Norman held that joinder error was automatically reversible.

Instead, the division holds that misjoinder under Crim. P. 8(a)(2) is

subject to harmless error review.
COLORADO COURT OF APPEALS                                          2022COA62


Court of Appeals No. 19CA1332
Arapahoe County District Court No. 17CR2285
Honorable Patricia D. Herron, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Joseph Wayne Washington,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division I
                         Opinion by JUDGE BERGER
                         Dailey and Tow, JJ., concur

                           Announced June 9, 2022


Philip J. Weiser, Attorney General, William G. Kozeliski, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Meredith E. O’Harris, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Joseph Wayne Washington, appeals his

 convictions for second degree murder, ten counts of possession with

 intent to sell or distribute a controlled substance, tampering with a

 witness or victim, and violation of a protection order.

¶2    His only contention on appeal is that the trial court erred by

 trying the murder charge and the drug charges together.

¶3    We hold as a matter of first impression that People v. Novotny,

 2014 CO 18, overruled Norman v. People, 178 Colo. 190, 496 P.2d

 1029 (1972), to the extent Norman held joinder error requires

 automatic reversal. Instead, we hold that misjoinder under Crim. P.

 8(a)(2) is subject to harmless error review.

¶4    Reviewing for harmless error, we conclude that any joinder

 error was harmless, and we affirm.

             I.    Relevant Facts and Procedural History

¶5    Evidence presented at trial allowed the jury to find the

 following facts. Washington and his girlfriend attended a barbeque

 at Cherry Creek State Park hosted by Jason Pope. Jackson Chavez

 and his ex-girlfriend, who were at the park with a different group,

 started to argue, and the fight turned physical. Chavez’s behavior

 made two of Pope’s friends uncomfortable and upset, so they told


                                    1
 Pope and Washington about Chavez’s behavior. Pope’s friends also

 told Pope that he should ask Chavez to leave. Pope and

 Washington approached Chavez and asked him to leave.

¶6    Chavez threw a punch that “hit [Washington] and then clipped

 [Pope].” Pope swung at Chavez and Chavez’s return punch

 “knocked out” Pope. Washington “turned around, walked maybe 20

 feet away, . . . got a gun, and . . . turned around and shot [Chavez]”

 twice in the chest, killing him. The gun was located in a brown

 backpack that Washington and his girlfriend brought with them to

 the barbeque. After killing Chavez, Washington left the park with

 his girlfriend.

¶7    Washington and his girlfriend returned to his house in Aurora,

 where they packed two backpacks, including the brown backpack

 they had at the barbeque. Washington’s roommate testified at trial

 that he purchased drugs from Washington in the past and that he

 arranged for an Uber to take Washington and his girlfriend to

 downtown Denver.

¶8    Washington and his girlfriend went to Richard Giles’

 downtown apartment. Giles booked Washington and Washington’s

 girlfriend a hotel room for the night. Washington gave Giles “like a


                                   2
  gram of cocaine or something and then they left.” At trial, Giles

  testified that he previously purchased drugs from Washington.

¶9     The next morning, Raymond Wallace, another of Washington’s

  friends, picked up Washington and Washington’s girlfriend from the

  hotel and they went to a restaurant. After eating and having a few

  drinks, they drove to a gas station, where Washington was arrested

  for Chavez’s murder.

¶ 10   The police obtained a search warrant for the vehicle in which

  Washington was seated when he was arrested. The police found

  two backpacks (including the brown backpack) in the backseat of

  the vehicle. When they searched the backpacks, the police found

  various drugs and drug paraphernalia. The police also obtained a

  search warrant for Washington’s house, where they found more

  drugs and drug paraphernalia.

¶ 11   The prosecution charged Washington with first degree murder.

  The court issued a mandatory protection order prohibiting

  Washington from contacting or directly or indirectly communicating

  with his girlfriend. The prosecution later amended the complaint to

  include eleven counts of possession with intent to sell or distribute

  a controlled substance.


                                    3
¶ 12   While in jail awaiting trial, Washington wrote a letter to his

  girlfriend and called her, discussing her communications with the

  police, his charges, and possible defenses. As a result of the letter

  and the jail calls, the prosecution charged Washington with

  violation of a protection order and tampering with a witness or

  victim.

¶ 13   Separately, Shamarr Long-Frazier, who was housed at the jail

  with Washington, told the prosecution that Washington told two

  other men at the jail that “he needed to get rid of [his girlfriend].”

  The prosecution further amended the complaint to include two

  counts of solicitation to commit murder in the first degree.

¶ 14   Before trial, Washington moved to sever, arguing both

  improper joinder under Crim. P. 8 and that he was entitled to relief

  from prejudicial joinder under Crim. P. 14.

¶ 15   The trial court ruled that joinder under Crim. P. 8(a)(2) was

  permissible because the charges were “all interrelated and

  interconnected in a number of ways.” The trial court also denied

  Washington’s discretionary request for severance under Crim. P. 14.

¶ 16   At trial, although Washington did not testify, his counsel

  argued that Washington shot Chavez in self-defense and defense of


                                      4
  others. Also through counsel, Washington claimed that the drugs

  did not belong to him. Washington’s counsel admitted that

  Washington violated a protection order.

¶ 17     The jury convicted Washington of second degree murder, ten

  counts of possession with intent to sell or distribute a controlled

  substance, violation of a protection order, and tampering with a

  witness or victim. The jury acquitted Washington of first degree

  murder,1 one count of possession with intent to sell or distribute a

  controlled substance, and the two solicitation to commit murder

  charges.

       II.   Even if the Trial Court Erroneously Joined Washington’s
             Charges Under Crim. P. 8(a)(2), Any Error was Harmless

¶ 18     Washington first argues that the trial court reversibly erred by

  joining his charges under Crim. P. 8(a)(2).

¶ 19     Crim. P. 8(a)(2) permits the joinder of two or more offenses in a

  single charging document if they “are of the same or similar




  1 The jury was instructed on second degree murder, a lesser
  included offense of first degree murder. Because the jury convicted
  Washington of second degree murder, it necessarily acquitted him
  of first degree murder. “By definition, a jury that finds a defendant
  guilty of a lesser included offense axiomatically acquits them of the
  greater offense.” People v. Viburg, 2021 CO 81M, ¶ 21.

                                      5
  character or are based on two or more acts or transactions

  connected together or constituting parts of a common scheme or

  plan.” See also Bondsteel v. People, 2019 CO 26, ¶ 36.

¶ 20   Assuming solely for the purposes of this opinion that the trial

  court erroneously joined Washington’s charges under Crim. P.

  8(a)(2), we conclude that any such error was harmless.2

  A.   Misjoinder Under Crim. P. 8(a)(2) is Subject to Harmless Error
                                  Review

¶ 21   Washington argues that if the trial court erroneously joined

  his charges under Crim. P. 8(a)(2), he is entitled to automatic

  reversal. We disagree.

¶ 22   In Norman, the Colorado Supreme Court concluded that

  joinder was improper under Crim. P. 8 and held that “[t]he refusal

  of the court to grant defendants’ request for a severance for trial

  requires reversal for a new trial.” 178 Colo. at 194, 496 P.2d at

  1030.




  2 Because we assume that the trial court erroneously joined
  Washington’s charges under Crim. P. 8(a)(2), we express no opinion
  regarding whether a claimed joinder error under Crim. P. 8(a)(2) is
  reviewed de novo or for an abuse of discretion.

                                     6
¶ 23      More recently, however, in Novotny, ¶ 20, the Colorado

  Supreme Court held that “only error rising to the level of structural

  error necessarily requires reversal.” It also overruled its prior

  “holdings to the contrary and conclude[d] that reversal of a criminal

  conviction for other than structural error, in the absence of express

  legislative mandate or an appropriate case specific,

  outcome-determinative analysis, can no longer be sustained.” Id. at

  ¶ 27.

¶ 24      Based on this language, we conclude that Novotny overruled

  Norman to the extent Norman held that a joinder error requires

  automatic reversal. The only remaining question is whether

  misjoinder is structural error, requiring automatic reversal, or trial

  error, subject to harmless error review.

¶ 25      Structural errors are constitutional “defects affecting the

  framework within which the trial proceeds,” and they require

  automatic reversal because they defy analysis by harmless error

  standards. People v. Vigil, 127 P.3d 916, 929 (Colo. 2006) (quoting

  Arizona v. Fulminante, 499 U.S. 279, 309 (1991)); accord Neder v.

  United States, 527 U.S. 1, 7 (1999).




                                       7
¶ 26   Trial errors are errors that occur “during the presentation of

  the case to the jury, and which may therefore be quantitatively

  assessed in the context of other evidence presented in order to

  determine whether [the error] was harmless . . . .” Fulminante, 499

  U.S. at 307-08.

¶ 27   In United States v. Lane, the United States Supreme Court

  held that “[i]mproper joinder does not, in itself, violate the

  Constitution. Rather, misjoinder would rise to the level of a

  constitutional violation only if it results in prejudice so great as to

  deny a defendant his Fifth Amendment right to a fair trial.” 474

  U.S. 438, 446 n.8 (1986). Based, in part, on this rationale, the

  Court held that misjoinder of defendants under Fed. R. Crim. P. 8

  was subject to harmless error analysis and was not automatically

  reversible. Id. at 449-50.

¶ 28   Washington is correct that the facts of Lane differ from the

  facts of this case because Lane involved the misjoinder of

  defendants, not the misjoinder of charges. Id. at 442. Nevertheless,

  relying on Lane, courts in other jurisdictions have uniformly held

  that misjoinder of charges is reviewed for harmless error. United

  States v. Shellef, 507 F.3d 82, 100 (2d Cir. 2007); United States v.


                                      8
  Jawara, 474 F.3d 565, 579 (9th Cir. 2007); Beltran v. State, 566

  So. 2d 792, 792 (Fla. 1990) (“[H]armless error may properly be

  applied to the misjoinder of offenses.”); Mitchell v. State, 782 P.2d

  1340, 1343 (Nev. 1989) (“Based on the reasoning of Lane, we believe

  that misjoinder of claims is also subject to harmless error

  analysis.”); Wright v. United States, 510 A.2d 223, 224 (D.C. 1986);

  State v. Leach, 370 N.W.2d 240, 253 (Wis. 1985).

¶ 29   Other than Norman, on which Washington relies, the parties

  have not cited, nor are we aware of any contrary authority.

¶ 30   Applying the definitions of structural error and trial error

  discussed above and considering other courts’ uniform resolution of

  this question, we hold that misjoinder under Crim. P. 8 is a trial

  error subject to harmless error review.

                      B.    Any Error was Harmless

¶ 31   On harmless error review, we only “reverse the judgment of

  conviction if there is a reasonable probability that any error by the

  trial court contributed to [the defendant’s] conviction.” People v.

  Monroe, 2020 CO 67, ¶ 17. “[T]he strength of the properly admitted

  evidence supporting the guilty verdict is clearly an ‘important

  consideration’ in the harmless error analysis.” Pernell v. People,


                                     9
  2018 CO 13, ¶ 25 (quoting Crider v. People, 186 P.3d 39, 43 (Colo.

  2008)).

¶ 32    Washington argues that any error under Crim. P. 8(a)(2) was

  not harmless because the evidence would not have been

  cross-admissible had the cases been tried separately. When

  evidence is cross-admissible, there is no prejudice in consolidating

  the cases. Buell v. People, 2017 COA 148, ¶ 16. But “joinder under

  Crim. P. 8(a)(2) does not always require the evidence of the

  respective incidents to be cross-admissible were there to be

  separate trials.” Bondsteel, ¶ 44. Therefore, even if the evidence

  was not cross-admissible we are not precluded from concluding,

  under appropriate circumstances, that any error under Crim. P.

  8(a)(2) was harmless.

¶ 33    Instead, for three reasons, we conclude that any error in

  joining Washington’s charges under Crim. P. 8(a)(2) was harmless.

   1.   The Evidence that Washington Did Not Act in Self-Defense or
         Defense of Others and Was Guilty of the Drug Charges and
               Tampering with a Witness was Overwhelming

                            a.   Self-Defense

¶ 34    As to the murder charge, Washington raised the affirmative

  defense of self-defense and defense of others. When an affirmative


                                    10
  defense is pleaded, that defense “effectively becomes an additional

  element,” and the prosecution “bears the burden of proving beyond

  a reasonable doubt that the affirmative defense is inapplicable.”

  People v. Pickering, 276 P.3d 553, 555 (Colo. 2011).

            [A] person is justified in using physical force
            upon another person in order to defend
            himself or a third person from what he
            reasonably believes to be the use or imminent
            use of unlawful physical force by that other
            person, and he may use a degree of force
            which he reasonably believes to be necessary
            for that purpose.

  § 18-1-704(1), C.R.S. 2021.

            Deadly physical force may be used only if a
            person reasonably believes a lesser degree of
            force is inadequate and:
            (a) The actor has reasonable ground[s] to
            believe, and does believe, that he or another
            person is in imminent danger of being killed or
            of receiving great bodily injury.

  § 18-1-704(2) (emphasis added).

¶ 35   The uncontested evidence demonstrated that Chavez punched

  Pope, “knocking him out,” and that Washington may have also been

  struck by Chavez. But there was no evidence Chavez ever had a

  weapon, much less a deadly weapon. Nevertheless, Washington

  turned around, took approximately twenty steps away from Chavez,



                                    11
  retrieved a gun from his backpack, turned back around, walked

  back toward Chavez, and shot Chavez twice in the chest. At the

  time he was killed by Washington, Chavez was no longer punching,

  kicking, or otherwise harming or attempting to harm Pope (or

  anyone else). Put simply, this is overwhelming evidence that

  Washington did not act in self-defense or defense of others.

                            b.   Drug Charges

¶ 36   To convict a person of possession with intent to sell or

  distribute a controlled substance, the prosecution must prove

  beyond a reasonable doubt that the defendant knowingly possessed

  a controlled substance with intent to sell or distribute it.

  § 18-18-405(1)(a), C.R.S. 2021. A person acts knowingly with

  respect to his conduct when he is “aware that his conduct is of

  such nature.” § 18-1-501(6), C.R.S. 2021.

¶ 37   At trial, Washington argued through counsel that the drugs

  did not belong to him. He pointed to evidence that his girlfriend

  carried the backpacks in which the police found the drugs and that

  he lived with roommates.

¶ 38   But the police also found drugs and indicia of distribution in

  Washington’s bedroom. Washington’s roommate and Giles testified


                                     12
  that they purchased drugs from Washington in the past. Giles

  testified that although Washington’s girlfriend would sometimes

  carry the backpacks that contained the drugs, Washington always

  handled the drugs and the money. Washington’s girlfriend further

  testified that she carried the backpacks because Washington told

  her to do so.

¶ 39   From the uncontested testimony and circumstances, we

  conclude that the evidence was overwhelming that Washington

  knowingly possessed the drugs the police found in his backpacks

  and house.

¶ 40   Regarding intent to sell or distribute, the police found scales,

  weights, and hundreds of new, unused small bags in the brown

  backpack and at Washington’s house. The following table

  summarizes the evidence presented at trial regarding the drugs the

  police found in the backpacks and at Washington’s house and their

  approximate value.

   Controlled      Amount Found           Personal      Approximate
   Substance                              Dose          Value
   Psilocyn        379 grams              0.5 gram      $1,895
   Methamphetamine Multiple small         1 gram        $6,840
                   bags of pills,
                   weighing at
                   least 80 grams


                                    13
   Controlled          Amount Found       Personal      Approximate
   Substance                              Dose          Value
   Cocaine             62 grams           1 gram        $4,960
   Methylenedioxyam    24.71 grams        0.5 gram      $2,223
   phetamine (MDA)
   Amphetamine         49.5 tablets,      One to two    $4,955
                       weighing 11.76     pills
                       grams
   Gamma               13.79 grams        0.5 gram      $1,040
   hydroxybutyrate
   (GHB)
   Lysergic acid       1.65 grams of      One           Between
   diethylamide        LSD in dropper     centimeter    $1,650 and
   (LSD)               bottle and paper   by one        $5,000
                       that tested        centimeter
                       positive for LSD   paper
                                          square
   Methylenedioxyme 6.86 grams in         0.5 gram      $1,018
   thamphetamine    rock form; 5.87
   (MDMA)           grams in
                    granular form
   Morphine         Eighteen              One to        $190
                    tablets,              three pills
                    weighing 2.89
                    grams
   Alprazolam       Forty-seven           One to        $100
                    whole tablets         three pills
                    and three
                    partial tablets,
                    weighing 9.7
                    grams

¶ 41   The evidence demonstrated that Washington possessed

  hundreds of doses of at least ten different controlled substances

  with an approximate value of at least $24,000. Accordingly, the




                                   14
  evidence that Washington knowingly possessed with the intent to

  sell or distribute these controlled substances was overwhelming.

                 c.    Tampering with a Witness or Victim

             (1) A person commits tampering with a witness
             or victim if he intentionally attempts without
             bribery or threats to induce a witness or victim
             or a person he believes is to be called to testify
             as a witness or victim in any official proceeding
             or who may be called to testify as a witness to
             or victim of any crime to:

             (a) Testify falsely or unlawfully withhold any
             testimony; or

             (b) Absent himself from any official proceeding
             to which he has been legally summoned; or

             (c) Avoid legal process summoning him to
             testify.

  § 18-8-707, C.R.S. 2021.

¶ 42   Washington’s girlfriend testified that Washington told her “to

  act dumb” if he got caught. From jail, Washington wrote his

  girlfriend a letter, saying,

             I don’t know what all was said to you or what
             you may have said, but please keep everything
             to “I don’t know” or “I don’t recall.” At this
             point they are trying to use everything against
             me including you, so at this point no
             statement is the best statement!!!




                                    15
¶ 43   Washington also called his girlfriend from jail. All of these

  calls were recorded. She informed Washington that she told the

  police everything. Washington responded, “we’re gonna have to

  work on that. . . . [W]hatever light you paint me in will decide if I

  see you or anyone else again . . . . [M]y life is in your hands.”

¶ 44   Washington’s girlfriend testified at trial as follows:

             [Prosecutor]: When the defendant -- after you
             tell him that you told the police everything you
             could and he said we’re going to have to work
             on that, what did you take that to mean?

             [Washington’s girlfriend]: To say less and act
             dumb.

             ....

             [Prosecutor]: When he’s telling you on the call
             [it’s] about how you explain it that matters, did
             you take that to mean that he wanted you to
             be truthful?

             [Washington’s girlfriend]: No.

             ....

             [Prosecutor]: When he’s talking about whatever
             light you paint me in will decide if I see you or
             anyone else again, you understand, did you
             take that to mean that he wanted you to tell
             the truth about what happened?

             [Washington’s girlfriend]: No.



                                     16
¶ 45       As noted above, Washington did not testify, and no witness or

  other evidence contradicted the girlfriend’s testimony, the content of

  the letter, or the substance of the recorded calls.

¶ 46       We conclude that overwhelming evidence proved that

  Washington attempted to induce his girlfriend (a witness) to testify

  falsely or to unlawfully withhold testimony.3

      2.    The Trial Court Instructed the Jury to Consider the Evidence
                   and Law Applicable to Each Count Separately

¶ 47       The trial court instructed the jury as follows:

                In this case a separate offense is charged
                against Joseph Washington in each count of
                the information. Each count charges a
                separate and distinct offense, and the evidence
                and the law applicable to each count should be
                considered separately, uninfluenced by your
                decision as to any other count. The fact that
                you may find Mr. Washington guilty or not
                guilty of one of the offenses charged should not
                control your verdict as to any other offense
                charged.

                Mr. Washington may be found guilty or not
                guilty of any one or all of the offenses charged.




  3 We do not address the strength of the evidence supporting
  Washington’s conviction for violation of a protection order because,
  at trial, Washington’s counsel admitted that Washington violated
  the protection order prohibiting him from contacting his girlfriend.

                                        17
¶ 48   Absent evidence to the contrary, we presume the jury

  understood and followed the court’s instructions. People v.

  Thornton, 251 P.3d 1147, 1152 (Colo. App. 2010).

  3.    The Jury Acquitted Washington of the Most Serious Charge of
                            First Degree Murder

¶ 49   The jury acquitted Washington of two counts of solicitation to

  commit murder, one of the drug charges, and the most serious

  charge of first degree murder. This split verdict demonstrates that

  the jury was able to consider the evidence and law applicable to

  each offense separately and reach a verdict based on those counts

  alone. See Martin v. People, 738 P.2d 789, 795-96 (Colo. 1987)

  (holding that a split verdict is an indication that a trial error did not

  contribute to the jury’s verdict); see also People v. Daley, 2021 COA

  85, ¶ 97.

¶ 50   Despite all this, Washington argues that he was prejudiced by

  the trial court’s failure to sever his charges because the joinder

  prevented him “from exercising his constitutional right to testify in

  support of his self-defense claim.”

¶ 51   “Prejudice may develop when an accused wishes to testify on

  one but not the other of the two joined offenses which are clearly



                                     18
  distinct in time, place and evidence.” People v. Walker, 189 Colo.

  545, 550, 542 P.2d 1283, 1286 (1975) (quoting Cross v. United

  States, 335 F.2d 987, 989 (D.C. Cir. 1964)). But the “moving party

  must make a ‘convincing showing that he has both important

  testimony to give concerning one count and strong need to refrain

  from testifying on the other.’” Id. (quoting Baker v. United States,

  401 F.2d 958, 944 (D.C. Cir. 1968)).

¶ 52   Washington failed both in his original motion and in his

  appellate brief to make the showing required by Walker, so we lack

  the necessary information to evaluate his claim. For this reason

  alone, we reject this argument.

¶ 53   Washington also argues that juror questions during trial

  demonstrated that the jury was unable to separate the facts and

  legal principles applicable to each offense. And he argues that this

  juror confusion was inevitable because the trial was complex — it

  lasted over a week and involved more than thirty witnesses.

¶ 54   But juror questions about whether Washington’s girlfriend or

  Pope saw Washington dealing drugs did not demonstrate that the

  jury was confused about the charges. Rather, these questions

  demonstrated that the jury was engaged in the trial and asking


                                    19
  relevant questions. “[J]uror questioning . . . increases juror

  attentiveness during trial.” Medina v. People, 114 P.3d 845, 852

  (Colo. 2005). And the mere fact that the trial was lengthy and

  involved multiple witnesses did not make this case so complex that

  reversal is required for the alleged misjoinder.

¶ 55      Instead, for all of the reasons articulated above, we conclude

  that there is no reasonable probability that any joinder error under

  Crim. P. 8(a)(2) contributed to Washington’s convictions.

        III.    Even if the Trial Court Abused its Discretion by Denying
               Washington’s Motion to Sever Under Crim. P. 14, Any Error
                                      was Harmless

¶ 56      Washington next argues that, even if it was permissible for the

  trial court to join his charges under Crim. P. 8(a)(2), the trial court

  abused its discretion by denying his motion to sever under Crim. P.

  14.

¶ 57      Just as we assumed solely for the purposes of this opinion

  that the trial court erroneously joined the murder and drug charges

  under Crim. P. 8(a)(2), we similarly assume that the trial court

  abused its discretion by denying severance under Crim. P. 14.




                                       20
¶ 58   If the court abuses its discretion by denying a severance

  motion under Crim. P. 14, we review for harmless error. People v.

  Harris, 2016 COA 159, ¶ 77.

¶ 59   The harm Washington claims from the alleged misjoinder

  under Crim. P. 8(a)(2) is precisely the same harm he claims from

  the trial court’s alleged abuse of discretion in denying severance

  under Crim. P. 14. Accordingly, for the reasons discussed above,

  we conclude that any abuse of discretion by denying Washington’s

  severance motion under Crim. P. 14 was harmless.

                            IV.   Disposition

¶ 60   The judgment of conviction is affirmed.

       JUDGE DAILEY and JUDGE TOW concur.




                                    21